Citation Nr: 0308521	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $32,323.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1976.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision by the Committee on Waivers and Compromises 
(Committee) of a Department of Veterans Affairs (VA) Regional 
Office (RO).  A Board hearing at the RO was conducted in 
October 2002.


FINDINGS OF FACT

1.  The veteran knew that the amount of his disability 
pension was based on family income, that he was obligated to 
immediately report any changes in family income, that such 
changes in family income would result in a change of the 
amount of his pension, and that failure to report any changes 
in family income could result in an overpayment of pension 
benefits. 

2.  The veteran failed to report increased in family income 
during the years 1997 through 1999 which resulted in VA 
overpaying the veteran disability pension benefits in the 
calculated amount of $32,323.  

3.  The veteran's failure to report additional family income, 
while not undertaken with actual fraudulent intent, was 
undertaken with an intent to seek an unfair advantage and 
with knowledge of the likely consequences.  


CONCLUSION OF LAW

The veteran's bad faith is a statutory bar to waiver of 
recovery of an overpayment of VA pension benefits in the 
calculated amount of $32,323.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to chapter 51 of 
title 39 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002). However, 
the record nevertheless shows that the veteran has been fully 
advised of applicable laws and regulations pertaining to the 
issue on appeal and the basis for the RO's denial of his 
claim.  The veteran has been informed, via a Statement of the 
Case and in correspondence, of the nature of the evidence 
needed to substantiate his claim.  The veteran has not 
identified any additional evidence which might be pertinent 
to his appeal, and the record as it stands allows for a fair 
and equitable review of the veteran's claim.  

In September 2000, the RO was notified that the veteran had 
been receiving an annual yearly income of between $[protected tax information redaced] from 1997 through 1999 and that his spouse was also 
working.  The veteran is requesting a waiver due to the 
overpayment of VA pension benefits.  Essentially, pension is 
a monthly or other periodic payment made by VA to a veteran 
because of service, age, or nonservice-connected disability, 
or to a surviving spouse or child of a veteran because of the 
nonservice-connected death of the veteran.  See generally 38 
U.S.C.A. §§ 101, 1501.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist:  
(1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of overpayment. 38 
U.S.C.A. § 5302(c).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, in order to determine 
whether waiver may be granted, it is first necessary to 
examine the question of whether the overpayment was created 
as a result of fraud, misrepresentation, or bad faith on the 
part of the claimant.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

After reviewing the evidence in the present case, the Board 
must agree with the Committee that the veteran in this case 
acted in bad faith.  "Bad faith," according to the 
applicable regulation, "generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense" and involves conduct which "although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and which results in a loss to the 
Government."  See 38 C.F.R. § 1.965(b)(2); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).  A determination of bad 
faith is based on the circumstances that led to the 
overpayment, and the actions or omissions with respect to 
reporting the overpayment, as indicated by the evidence of 
record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).

In this case, the Committee on Waivers and Compromises denied 
the appellant's request for waiver based upon its 
determination that the veteran acted in bad faith in failing 
to report changes in family income. Review of the evidentiary 
record in this case indicates that the overpayment at issue 
resulted from the retroactive adjustment of the veteran's 
pension award due to income that had not been reported.  It 
is beyond reasonable dispute from the evidence of record that 
the veteran and his spouse were employed at some time within 
the receipt of pension benefits.  Due to the veteran's 
failure to accurately report the receipt of this income, an 
overpayment resulted.

The veteran had been apprised by the VA of the obligation to 
report changes in income.  It was indicated that failure to 
do so could result in an overpayment that was subject to 
recovery.  Significantly, letters to the veteran were very 
clear in advising him that the amount of his award was based 
on family income and that he must immediately report any 
changes in income.  The letters also set out the amount of 
income for both himself and his spouse which VA was relying 
on in calculating the amount of his pension.  The Board 
therefore must find that the veteran in fact knew that his 
pension was based on family income and that he was obligated 
to report any changes in family income.  

Nevertheless, the veteran in this case did not report changes 
in income.  In various statements, he has essentially argued 
that he was told not to report changes in family income 
because it would change the amount of his pension.  To the 
Board this shows that the veteran was well aware that his 
pension would be reduced if he reported the additional 
income.  However, he elected not to report the additional 
income, and the only reasonable conclusion to be drawn is 
that he did not report the additional income because he did 
not want his pension reduced.  In other words, his failure to 
report income was done for the purpose of continuing to 
receive benefits in an amount to which he knew he was not 
entitled.  In this manner, he was seeking an unfair 
advantage.  As a result, a loss to the government resulted.  

The first defense offered by the veteran is that some VA 
employee advised him not to report the income of his spouse.  
To accept this assertion, the Board would have to conclude 
that a VA employee not simply failed to discharge his duties, 
but that he counseled the appellant to break or disregard the 
law.  "The presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (citations omitted).   The mere 
evidentiary assertion by the claimant that some VA employee 
engaged in such conduct does not rise to the level of clear 
evidence to the contrary to rebut the presumption of 
regularity.  See Schoolman v. West, 12 Vet. App. 307 (1999). 

The second argument offered by the veteran is that the 
pension benefits were not enough to cover all of his family 
expenses.  However, the amount of his pension award was not 
based on his expenses, but on his family income.  The fact 
that the pension amount might not be sufficient to cover what 
the veteran feels were legitimate expenses to support his 
family is not a defense to his failure to report the 
additional income.  

In sum, the record shows that the veteran failed to report 
the additional income because he knew that the amount of his 
pension would be reduced if he did.  The Board believes that 
this situation meets the definition of bad faith for VA 
overpayment purposes.  The Board acknowledges the veteran's 
arguments regarding financial hardship in paying back the 
debt.  However, bad faith is a statutory bar to consideration 
of whether waiver of an overpayment is warranted.  The Board 
notes some communications from the veteran which suggest that 
some repayment plan may be possible, and the Board refers the 
veteran to the RO for that purpose. 


ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

